Order of the Supreme Court, Kings County, dated June 18, 1979, affirmed insofar as appealed from, without costs or disbursements. No opinion. The physical examination of plaintiff shall proceed at the place designated in the order under review, at a time to be fixed in a written notice of not less than 10 days, to be given by the defendant, or at such other time and place as the parties may agree. The examinations before trial of plaintiff and defendant shall proceed at the place designated in the order under review, at a time to be fixed in a written notice of not less than 10 days, to be given by defendant, or at such other time and place as the parties may agree. The examinations are to be conducted in the order in which the respective notices for examination were served. Defendant’s time to serve the notices is extended until 10 days after service upon it of a copy of the order to be made hereon, together with notice of entry thereof. Damiani, J. P., Lazer, Mangano and Gibbons, JJ., concur.